DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 11-13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related pixel circuit of a display device and associate driving method for initializing the gate terminal of the driving transistors the anode terminal to the electro-optical elements of the pixel circuit. Each independent claim identifies the uniquely distinct features:

With respect to claim 1:
 a first transistor including a first conduction terminal connected to an anode terminal of the electro-optical element, a second conduction terminal to which an initialization voltage is applied, and a gate terminal connected to a scanning line of the plurality of scanning lines,
a second transistor including a first conduction terminal connected to a gate terminal of the drive transistor and a gate terminal connected to an immediately preceding scanning line selected in a horizontal interval immediately before the scanning line is selected, and
a third transistor being diode-connected, and including a drain terminal and a gate terminal to which the initialization voltage is applied, and a source terminal connected to a second conduction terminal of the second transistor.

In reference to claim 11:
a first transistor including a first conduction terminal connected to an anode terminal of the electro-optical element, a second conduction terminal to which an initialization voltage is applied, and a gate terminal connected to a scanning line of the plurality of scanning lines,
a second transistor including a first conduction terminal connected to a gate terminal of the drive transistor and a gate terminal connected to an immediately preceding scanning line selected in a horizontal interval immediately before the scanning line is selected, and

initializing the gate terminal of the drive transistor by turning on the second and third transistors;
initializing the anode terminal of the electro-optical element by turning on the first transistor; and
applying a voltage according to an image signal to the gate terminal of the drive transistor by driving the scanning line and a data line of the plurality of the data lines. 

The closest prior art of:
Lee (U.S. Patent No. 9,576,532) discloses a pixel circuit in Fig. 3 comprising a first transistor (TR17), second transistor (TR3) and third transistor (TR6) of pixel circuit 300 using for initializing a voltage of the gate electrode of the driving transistor and a first electrode of the OLED of the pixel circuit (see abstract).
Kim (U.S. Patent No. 9,549,450) discloses a pixel circuit (140) in Fig. 2 comprising a first transistor (diode-connected M3), a second transistor (M4) and a third transistor (M2) for initializing the first electrode of the OLED of the pixel circuit (col. 4, lines 40-50).

However, either singularly or in combination, Lee and Kim fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (U.S. Patent No. 9,240,139) discloses pixel circuit in Fig. 4 using transistor Tr4 to provide initialization voltage Vinit to the pixel circuit or the gate to the driving transistor of the pixel circuit (col. 4, lines 47-57).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 



/DUC Q DINH/Primary Examiner, 
Art Unit 2692